Citation Nr: 1758680	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-34 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for basal cell carcinoma (claimed as skin cancer).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to April 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran has withdrawn his Board hearing request.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has skin cancer that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

The criteria for service connection for skin cancer have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  See December 2009 VCAA letter complies with the requirements. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STR) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  In this case, the Board concludes that a VA examination is not necessary for the skin cancer claim on appeal.  As will be discussed in greater detail below, the Board believes that there is no competent evidence suggesting an association between the Veteran's skin cancer and his active service.  There is likewise no competent evidence of continuity of symptomatology from service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with the claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C. § 5107(b) (2012).

Facts and Analysis

While treatment records establish that the Veteran has suffered from skin cancer during the appeals period, there is no evidence, including lay statements, suggesting a link between the skin cancer and service.  

The first sign of skin cancer diagnosis is decades post-service.  A September 2009 VA treatment note reflects superficial basal cell carcinoma and seborrheic keratosis with inflammation.  A January 2010 VA treatment note reflects basal cell carcinoma, infiltrative type, and the procedure of removal of skin cancer.  VA treatment records reflect that the Veteran was counseled on the negative impact of sun exposure to the skin, and that the Veteran's father is deceased from skin cancer.

The Veteran has not submitted statements indicating any theory of entitlement as to the skin cancer disorder.  To the extent that the Veteran attributes the skin cancer to active service, the Board notes that lay people are generally not competent to diagnose the cause of an illness or establish a causal connection.  The Veteran has not been shown to be competent, by experience or training, to provide medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

As the Veteran has service in Vietnam, to the extent that the Veteran contends that his basal cell carcinoma is attributed to Agent Orange, the Board notes that basal cell carcinoma is not a presumptive disease associated with exposure to certain herbicide agents as listed in 38 C.F.R. § 3.309 (e).  There is otherwise no competent medical evidence of record attributing the Veteran's skin cancer to herbicides. 

The evidence of record does not show that the claimed skin cancer was incurred in or caused by military service.  As such, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  Therefore, service connection for basal cell carcinoma claimed as skin cancer is denied.


ORDER

Service connection for basal cell carcinoma (claimed as skin cancer) is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


